DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 30 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0365425 A1; hereinafter Chen), in view of Krotov et al. (US 7,993,457 B1; hereinafter Krotov), and further in view of Rueger et al. (US 2006/0038293 A1; hereinafter Rueger).
In regards to claim 1, Chen teaches a method for processing a substrate, the method comprising: 
receiving a substrate (e.g. (108/208)) ([0015]; [0027]) containing a base layer having a mandrel pattern (140A-C/240A-C) [0027-0028] formed thereon containing a number of features; 
conformally depositing a silicon oxide film (e.g. (144/244)) [0026] over the mandrel pattern by coating surfaces of the substrate with a metal-containing catalyst layer (e.g. (144/244)) ([0019]: e.g. aluminum oxide, titanium oxide, etc.); 
removing the silicon oxide film from upper surfaces of the mandrel pattern and lower surfaces adjacent the mandrel pattern to leave behind silicon oxide sidewall spacers on sidewalls of the mandrel pattern (e.g. in fig. 10) [0028]; and 
removing the mandrel pattern from the substrate to leave behind the silicon oxide sidewall spacers that form a new pattern having double the number of features of the removed mandrel pattern (e.g. fig. 11) [0029].
Chen appears to be silent as to, but does not preclude, the limitations further comprising: in the absence of any oxidizing and hydrolyzing agent, exposing the substrate to a process gas containing a silanol gas at a substrate temperature that is selected to yield a preferred level of stress in the silicon oxide film. Krotov teaches the limitations further comprising: in the absence of any oxidizing and hydrolyzing agent, exposing the substrate to a process gas containing a silanol gas at a substrate temperature that is selected to yield a preferred level of stress in the silicon oxide film (col. 2/lns. 36-55). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Krotov to use techniques known in the art by using silanol and a metal catalyst to form a thick and uniform conformal silicon oxide layer with desired stress levels that prevent delamination (Krotov col. 2/lns. 36-55).
The combination of Chen and Krotov appears to be silent as to, but does not preclude, the limitations of repeating the coating and exposing steps at least once to increase a thickness of the silicon oxide film. Rueger teaches the limitations of repeating the coating and exposing steps at least once to increase a thickness of the silicon oxide film [0023-0026]. It would have been obvious to one having Chen and Krotov with the aforementioned limitations taught by Rueger to have a silicon oxide nanolaminate that has good physical coverage without voids (Rueger [0023]).
In regards to claim 5, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. Chen further teaches the limitations wherein the metal-containing catalyst layer (142/242) is selected from the group consisting of Al, Al2O3, AlN, AlON, an Al-containing precursor, Al- alloys, CuAl, TiAlN, TaAlN, Ti, TiAlC, TiO2, TiON, TiN, a Ti-containing precursor, Ti-alloys, a Hf-containing precursor, a Zr-containing precursor, and combinations thereof [0019].
In regards to claim 6, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. Krotov further teaches the limitations wherein the silanol gas is selected from the group consisting of tris(tert-pentoxy) silanol (TPSOL), tris(tert-butoxy) silanol, and bis(tert- butoxy)(isopropoxy) silanol (col. 2/lns. 36-55). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Krotov to use techniques known in the art by using silanol and a metal catalyst to form a thick and uniform conformal silicon oxide layer with desired stress levels that prevent delamination (Krotov col. 2/lns. 36-55).
In regards to claim 7, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. Krotov further teaches the limitations wherein the silicon oxide film forms a mixture with a metal oxide containing TiO2, Al2O3, HfO2, ZrO2, or a combination thereof (col. 2/lns. 36-55). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Krotov to use techniques known in the art by using silanol and a metal catalyst to form a thick and uniform conformal silicon oxide layer with desired stress levels that prevent delamination (Krotov
In regards to claim 8, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. Chen further teaches the limitations further comprising: transferring the new pattern into the base layer (fig. 6) [0024]; and removing the silicon oxide sidewall spacers from the substrate (fig. 7) [0024].
In regards to claim 9, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. Krotov further teaches the limitations wherein the preferred level of stress in the silicon oxide film improves the vertical profiles of the silicon oxide sidewall spacers (col. 2/lns. 36-55). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Krotov to use techniques known in the art by using silanol and a metal catalyst to form a thick and uniform conformal silicon oxide layer with desired stress levels that prevent delamination (Krotov col. 2/lns. 36-55).
In regards to claim 13, Chen teaches a method for processing a substrate, the method comprising: 
receiving a substrate (e.g. (108/208)) ([0015]; [0027]) containing a base layer having a mandrel pattern (140A-C/240A-C) [0027-0028] formed thereon comprising a number of features; 
conformally depositing a silicon oxide film (e.g. (144/244)) [0026] over the mandrel pattern by: 
coating surfaces of the substrate with a metal-containing catalyst layer (e.g. (144/244)) ([0019]: e.g. aluminum oxide, titanium oxide, etc.); 
conformally depositing a metal oxide film (246) on the silicon oxide film ([0027]: e.g. (246) is the same material as (142/242)); 
removing the metal oxide film (e.g. in fig. 10) [0028] and the silicon oxide film (fig. 3) ([0020]: e.g. in an earlier, separate step) from upper surfaces of the mandrel pattern and lower surfaces adjacent the mandrel pattern to leave behind metal oxide sidewall spacers and silicon oxide sidewall spacers on sidewalls of the mandrel pattern (fig. 10); and 
removing the mandrel pattern from the substrate to leave behind the metal oxide sidewall spacers and the silicon oxide sidewall spacers that form a new pattern having double the number of features of the removed mandrel pattern (e.g. fig. 11) [0029].
Chen appears to be silent as to, but does not preclude, the limitations further comprising: in the absence of any oxidizing and hydrolyzing agent, exposing the substrate to a process gas containing a silanol gas at a substrate temperature that is selected to yield a preferred level of stress in the silicon oxide film. Krotov teaches the limitations further comprising: in the absence of any oxidizing and hydrolyzing agent, exposing the substrate to a process gas containing a silanol gas at a substrate temperature that is selected to yield a preferred level of stress in the silicon oxide film (col. 2/lns. 36-55). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Krotov to use techniques known in the art by using silanol and a metal catalyst to form a thick and uniform conformal silicon oxide layer with desired stress levels that prevent delamination (Krotov col. 2/lns. 36-55).
In regards to claim 17, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 13. Chen further teaches the limitations wherein the metal-containing catalyst layer (142/242) is selected from the group consisting of Al, Al2O3, AlN, AlON, an Al-containing precursor, Al- alloys, CuAl, TiAlN, TaAlN, Ti, TiAlC, TiO2
In regards to claim 18, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 1. Krotov further teaches the limitations wherein the silanol gas is selected from the group consisting of tris(tert-pentoxy) silanol (TPSOL), tris(tert-butoxy) silanol, and bis(tert- butoxy)(isopropoxy) silanol (col. 2/lns. 36-55). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Chen with the aforementioned limitations taught by Krotov to use techniques known in the art by using silanol and a metal catalyst to form a thick and uniform conformal silicon oxide layer with desired stress levels that prevent delamination (Krotov col. 2/lns. 36-55).
In regards to claim 19, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 13. Chen further teaches the limitations wherein the metal oxide film (246) contains TiO2, Al2O3, HfO2, ZrO2, or a combination thereof ([0019]; [0027]: e.g. (246) is the same material as (142/242)).
In regards to claim 20, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 13. Chen further teaches the limitations further comprising: transferring the new pattern into the base layer (fig. 6) [0024]; and removing the metal oxide sidewall spacers and the silicon oxide spacers from the substrate (fig. 7) [0024].
Claim(s) 2-4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Krotov, and Rueger as respectively applied to claim(s) 1 and 13 above, and further in view of Hoentschel et al. (US 2007/0122966 A1; hereinafter Hoentschel).
In regards to claim 2, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. The combination of Chen, Krotov, and Rueger appears to be silent as to, but does not preclude, the limitations wherein the substrate temperature is within a specific range. Hoentschel teaches the limitations wherein the substrate temperature is within a specific range [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at Chen, Krotov, and Rueger with the aforementioned limitations taught by Hoentschel to have deposition parameters that affect stress characteristics of a film being formed (Hoentschel [0027]).
The combination of Chen, Krotov, Rueger, and Hoentschel appears to be silent as to the limitation wherein the substrate temperature is between about 200°C and about 750°C and the silicon oxide film has tensile stress; however Hoentschel teaches that specific temperature ranges can be optimizable variable that affect stress characteristics of a film being formed [0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the substrate temperature is between about 200°C and about 750°C and the silicon oxide film has tensile stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 3, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. The combination of Chen, Krotov, and Rueger appears to be silent as to, but does not preclude, the limitations wherein the substrate temperature is within a specific range. Hoentschel teaches the limitations wherein the substrate temperature is within a specific range [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Chen, Krotov, and Rueger with the aforementioned limitations taught by Hoentschel to have deposition parameters that affect stress characteristics of a film being formed (Hoentschel [0027]).
The combination of Chen, Krotov, Rueger, and Hoentschel appears to be silent as to the limitation wherein the substrate temperature is less than about 200°C or greater than about 750°C and the silicon oxide film has compressive stress; however Hoentschel teaches that specific temperature ranges can be optimizable variable that affect stress characteristics of a film being formed [0027]. In re Aller, 105 USPQ 233 (1955).
In regards to claim 4, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. The combination of Chen, Krotov, and Rueger appears to be silent as to, but does not preclude, the limitations wherein the substrate temperature is within a specific range. Hoentschel teaches the limitations wherein the substrate temperature is within a specific range [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Chen, Krotov, and Rueger with the aforementioned limitations taught by Hoentschel to have deposition parameters that affect stress characteristics of a film being formed (Hoentschel [0027]).
The combination of Chen, Krotov, Rueger, and Hoentschel appears to be silent as to the limitation wherein the substrate temperature is about 200°C or about 750°C and the silicon oxide film is unstressed; however Hoentschel teaches that specific temperature ranges can be optimizable variable that affect stress characteristics of a film being formed [0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the substrate temperature is about 200°C or about 750°C and the silicon oxide film is unstressed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 14, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 13. The combination of Chen and Krotov appears to be silent as to, but does not preclude, the limitations wherein the substrate temperature is within a specific range. Hoentschel Chen and Krotov with the aforementioned limitations taught by Hoentschel to have deposition parameters that affect stress characteristics of a film being formed (Hoentschel [0027]).
The combination of Chen, Krotov, and Hoentschel appears to be silent as to the limitation wherein the substrate temperature is between about 200°C and about 750°C and the silicon oxide film has tensile stress; however Hoentschel teaches that specific temperature ranges can be optimizable variable that affect stress characteristics of a film being formed [0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the substrate temperature is between about 200°C and about 750°C and the silicon oxide film has tensile stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 15, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 13. The combination of Chen and Krotov appears to be silent as to, but does not preclude, the limitations wherein the substrate temperature is within a specific range. Hoentschel teaches the limitations wherein the substrate temperature is within a specific range [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Chen and Krotov with the aforementioned limitations taught by Hoentschel to have deposition parameters that affect stress characteristics of a film being formed (Hoentschel [0027]).
The combination of Chen, Krotov, and Hoentschel appears to be silent as to the limitation wherein the substrate temperature is less than about 200°C or greater than about 750°C and the silicon Hoentschel teaches that specific temperature ranges can be optimizable variable that affect stress characteristics of a film being formed [0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the substrate temperature is less than about 200°C or greater than about 750°C and the silicon oxide film has compressive stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 16, the combination of Chen and Krotov teaches the limitations discussed above in addressing claim 13. The combination of Chen and Krotov appears to be silent as to, but does not preclude, the limitations wherein the substrate temperature is within a specific range. Hoentschel teaches the limitations wherein the substrate temperature is within a specific range [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Chen and Krotov with the aforementioned limitations taught by Hoentschel to have deposition parameters that affect stress characteristics of a film being formed (Hoentschel [0027]).
The combination of Chen, Krotov, and Hoentschel appears to be silent as to the limitation wherein the substrate temperature is about 200°C or about 750°C and the silicon oxide film is unstressed; however Hoentschel teaches that specific temperature ranges can be optimizable variable that affect stress characteristics of a film being formed [0027]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the substrate temperature is about 200°C or about 750°C and the silicon oxide film is unstressed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Krotov, and Rueger as applied to claim 1 above, and further in view of Light et al. (US 10,522,395 B1; hereinafter Light).
In regards to claim 10, the combination of Chen, Krotov, and Rueger teaches the limitations discussed above in addressing claim 1. The combination of Chen, Krotov, and Rueger appears to be silent as to, but does not preclude, the limitations further comprising conformally depositing a metal oxide film on the new pattern; removing the metal oxide film from upper surfaces of the new pattern and lower surfaces adjacent the new pattern to leave behind metal oxide sidewall spacers on sidewalls of the new pattern; and removing the silicon oxide sidewall spacers from the substrate to leave behind the metal oxide sidewall spacers that form a second new pattern having double the number of features of the removed new pattern. Light teaches the limitations further comprising conformally depositing a film (160) on the new pattern (135) (fig. 8A); removing the metal oxide film from upper surfaces of the new pattern and lower surfaces adjacent the new pattern to leave behind metal oxide sidewall spacers on sidewalls of the new pattern (figs. 4-9); and removing the silicon oxide sidewall spacers from the substrate to leave behind the metal oxide sidewall spacers that form a second new pattern having double the number of features of the removed new pattern (fig. 9). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Chen, Krotov, and Rueger with the aforementioned limitations taught by Light to control the pitch of a transfer pattern (Light Abstract).
In regards to claim 11, the combination of Chen, Krotov, Rueger, and Light teaches the limitations discussed above in addressing claim 10. Chen further teaches the limitations wherein the metal oxide film (246) contains TiO2, Al2O3, HfO2, ZrO2
In regards to claim 12, the combination of Chen, Krotov, Rueger, and Light teaches the limitations discussed above in addressing claim 10. Chen further teaches the limitations further comprising: transferring the second new pattern into the base layer (fig. 6) [0024]; and removing the metal oxide sidewall spacers from the substrate (fig. 7) ([0024]: Chen teaches transferring patterns into a base layer and removing masking spacers).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record.
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive. Examiner thanks Applicant for the concise analysis of the prior Office Action dated 30 April 2021 (hereinafter prior Office Action) found in Applicant’s Remarks dated 30 April 2021 (hereinafter the Remarks). Specifically, the Remarks appear to assert that the prior art cited by the prior Office Action (reproduced above in the current Office Action) does not teach the limitations of conformally depositing a metal oxide film on the silicon oxide film and the removing the metal oxide film and the silicon oxide film; however Examiner respectfully submits that the cited prior art teaches the broadest reasonable interpretation of the limitations in question.
The prior art appears to assert that the limitations in question recite a sequence of steps, i.e. removing the metal oxide film and the silicon oxide film after conformally depositing the metal oxide film on the silicon oxide film; however Examiner respectfully submits that the plain language of claim 13 does not appear to clearly and explicitly require a sequence of steps. For example, barring language explicitly or implicitly laying out a sequence of steps, the broadest reasonable interpretation of the phrase “removing the metal oxide film and the silicon oxide film” could be that the metal oxide film could be removed any time after the metal oxide film is formed, and the silicon oxide film can be removed any time after the silicon oxide film is formed. Furthermore, the claim does not require that an entirety of a layer is removed, therefore, a respective portion of a film not in contact with a portion of the other film can be partially removed. As such, Examiner respectfully submits that the prior art teaches the removal of a silicon oxide film and the removal of a metal oxide film; and because of this, the prior art teaches the broadest reasonable interpretation of the limitation in question. In light of this discussion, Examiner respectfully submits that the claims of the application at hand stand properly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812